DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's amendment and response dated December 9, 2021 in responding to the Office Action of November 9, 2021 provided in the rejection of all previous pending claims 1-20.
	Claims 1, 3, 9-11, 16, 17, 19, and 20 have been amended.
	No claims have been cancelled nor newly added.
Thus, claims 1-20 are pending for examination.
EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
4.	Authorization for this examiner's amendment was given in a telephone interview with Robert Gingher (Reg.No.45,755) on March 7, 2022 to put the case in condition for allowance.
5.	The claims are amended, as set forth below, to adopt the changes provided by Applicants' representative on March 7, 2022. 

IN THE SPECIFICATION:
Please amend paragraphs 26, 28, 29, 31, 33, 38, 44 and 46 as follows:


[00026]	The generic container 201 represents the platform on which the entire stack illustrated in FIG. 2A is constructed. In an embodiment, the generic container 201 is a basic docker container. Docker is considerably simpler to share information for the ML model using the file system, network, pipes, or environment variables when that ML model is a docker container instead of a full virtual machine. See, e.g.,, which is incorporated by reference herein.
	
[00028]	The package manager 203 is used for the specification of dependencies across multiple languages. In an embodiment, the package manager is conda, the package manager for Anaconda. See, e.g., ), which is incorporated by reference herein. Enumeration of dependencies are included to define specific package managers to handle certain packages. Dependencies are given to the system as
requirements files matching a specific naming convention. For example, a requirements file for the Anaconda package manager, miniconda, would expect a file named conda_requirements.txt. Miniconda is a small, bootstrap version of Anaconda that includes only conda, Python, the packages they depend on, and a small number of other useful packages, including pip, zlib and a few others. See, e.g., , which is incorporated by reference herein. If the model requires Python 3.7 and SciKit Learn 0.21.2, the content of the requirements file would be:
python=3.7
scikit-learn=0.21.2

[00029]	The hardware specifications 204 define a minimum and maximum overall
hardware capabilities profile required for the ML model to function within. The hardware specifications indicate hardware resources such as a number and type of central processing units, a number and type of graphics processing units (GPUs), an amount of memory, an amount of volatile memory, an amount of storage, etc. For example, GPU support can be handled through the inclusion of a CUDA runtime and other associated tools. See, e.g.,
, which is incorporated by reference herein.

[00031]	The repository manager 206 is a server that stores and retrieves files, which are referred to as user artifacts 215. The source code written to implement a ML model is often dependent on external libraries. For example, in Java, these libraries are stored in binary files called JARs. The primary use of a repository manager is to proxy and cache artifacts from "external" repositories. See, e.g., ,which is 


[00033]	The programming language 207 are those languages supported by the system to program the ML model. Such languages include those typically used by Data Scientists, such as Python, R, Java/Scala and Julia. In a preferred embodiment, the programming language 207 can be an interpretive programming language such as Python or R, although programming language 207 may represent standardized byte code executable machines, such as with Java. The code portion of a ML model may be of any format, regardless of whether it is directly represented as an executable and linkable format (ELF) or interpreted (Python, R, Java). See, e.g.,, which is incorporated by reference herein. In the case of interpreted code, the metadata should indicate the required interpreter.

[00038]	The ML model image 224 must reference the environment variables 222 to determine how an operation should occur.  All the following environment variables should be handled by the ML model image 224:
training_path - Absolute path name of the file containing data to be used for training the ML model.
testing_path - Absolute path name of the file containing data to be used for testing/evaluating the ML model.
intermediate_path - Absolute path name of a directory that can be used by the model to store data for subsequent stages.  This is commonly used in the training phase to store a serialized version of the trained model for use within the testing phase.  A .pkl file is valid and used for this purpose quite frequently, though it is not the only format used for this purpose.  See, e.g., , which is incorporated by reference herein.
prediction_path - Identifies the absolute path name for the file the ML model should write output results to.
artifact_path - The absolute path name of the model artifacts folder containing all the ML model artifacts.
id_column - Specifies a column within the training or testing data that uniquely identifies each record.
target_column - The column for which the ML model should train and generate predictions for.

[00044]	 For communication with the ML model image 224, the environment variables 222 are used to transmit state and file system volumes (such as the data volume 223 and the predictions volume 225) to both transmit and receive data between the ML model managing system 221 and the ML model image 224. The data is transferred to the host system that will be executing the ML model image 224 before running a phase within the container 200. When running the container 200, the data on the host is bound as the data volume 223 within the container 200 (see, , which is incorporated by reference herein). The ML model image 224 running within the container 200 can access the
data volume 223 using standard file system functions.

[00046] The train phase 230 comprises the steps of transforming the data 231, the ML
model fitting to the data 232 and serializing 233 the ML model. During the training phase, the ML model will be presented with data containing actual values to train from. The ML model will be responsible for reading that data and fitting to the data 232. Model fitting is a measure of how well a machine learning model generalizes to similar data to that on which it was trained. See, e.g., , which is incorporated by reference herein. In general, this trained representation will be serialized 233 to the intermediate_path for subsequent deserialization during the test phase. See paragraph [00038] above. Once done with the serialization step, the model will terminate and be reinvoked within a new process, perhaps even on a different compute node.


IN THE CLAIMS:
	Please amend claims 1 and 16 as follows:

1. 	(Currently amended) A device, comprising:

a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
receiving user specified metadata for execution tasks associated with a machine learning (ML) model;
receiving artifacts specifying program code for implementing the ML model; creating a file system structure for a container to hold [[and]] the ML model;
recording environment variables in the container for operating the ML model; and building the container including [[the]] an ML model image for the ML model.

16. 	(Currently amended) A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
creating a file system structure for a container to hold a machine learning (ML) model;
recording environment variables in the container for operation of the ML model;
layering a model image for the ML model on a base image in the container;
copying user artifacts into the container; and
installing dependencies of the ML model into the container using a package manager.

Allowable Subject Matter
6.	Claims 1-20 are allowed.
7.	The following is an Examiner’s statement of reasons for allowance: 

The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…receiving user specified metadata for execution tasks associated with a machine learning (ML) model; receiving artifacts specifying program code for implementing the ML model; creating a file system structure for a container to hold the ML model; recording environment variables in the container for operating the ML model; and building the container including  an ML model image for the ML model...” as limitations recited in as such manners as in independent claim 1.
The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…creating a file system structure for a container to hold a machine learning (ML) model; recording environment variables in the container for operation of the ML model; layering a model image for the ML model on a base image in the container; copying user artifacts into the container; and installing dependencies of the ML model into the container using a package manager...” as limitations recited in as such manners as in independent claim 16.
The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…layering, by a processing system including a processor, a base image over a generic container to create an image container; adding, by the processing system, user-specified packages to the image container, wherein the 
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1-20 are in condition for allowance.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192